Name: Commission Regulation ( EEC ) No 250/92 of 31 January 1992 fixing the estimated soya bean production for the 1991/92 marketing year, the actual soya bean production for the 1990/91 marketing year and the adjustement to be made in the aid for soya beans for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: production;  agricultural structures and production;  plant product
 Date Published: nan

 1 . 2. 92No L 24/86 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 250/92 of 31 January 1992 fixing the estimated soya bean production for the 1991/92 marketing year, the actual soya bean production for the 1990/91 marketing year and the adjustment to be made in the aid for soya beans for the 1991/92 marketing year the Community excluding the territory of the former German Democratic Republic. Article 2 The actual production of soya beans for the 1990/91 marketing year is hereby fixed at 2139 000 tonnes, for the Community excluding the territory of the former German Democratic Republic. Article 3 The adjustment to be made to the aid for soya beans for the 1991 /92 marketing year is hereby fixed at : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1724/91 (2), and in particular Article 3a (6) thereof, Whereas Article 41 of Commission Regulation (EEC) No 2S37/%9 of 8 August 1989 laying down detailed rules for the application of the special measures for soya beans (3), as last amended by Regulation (EEC) No 2692/91 (4), specifies the items to be fixed pursuant to the maximum guaranteed quantities system ; whereas the estimated production of soya beans for the 1991 /92 marketing year, the actual production of such beans for the 1990/91 marketing year and the adjustment to be made to the aid for soya beans for the 1991 /92 marketing year as given by the figures available should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The estimated production of soya beans for the 1991 /92 marketing year is hereby fixed at 1 547 000 tonnes, for   ECU 4,67 per 100 kilograms for Spain,   ECU 11,07 per 100 kilograms for the other Member States ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15 . (2) OJ No L 162, 26 . 6. 1991 , p. 35. (3) OJ No L 245, 22. 8 . 1989, p. 8 . (4) OJ No L 255, 12. 9. 1991 , p. 12.